Case: 4:19-cr-00865-HEA Doc. #: 26 Filed: 01/16/20 Page: 1 of 5 PageID #: 112




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

  UNITED STATES OF AMERICA,                         )
                                                    )
       Plaintiff,                                   )
                                                    )
  v.                                                )    No. 4:19-CR-00865 HEA
                                                    )
  NICOLE M. SCOTT,                                  )
                                                    )
       Defendant.                                   )

                    GOVERNMENT’S SENTENCING MEMORANDUM

          COMES NOW, the United States of America, by and through Jeffrey B. Jensen,

 United States Attorney for the Eastern District of Missouri, and Kyle T. Bateman, Assistant

 United States Attorney for said District and, for its Sentencing Memorandum states as

 follows:

          1.        On October 16, 2019, the defendant, Nicole M. Scott, pled guilty to one

 count of wire fraud, in violation of 18 U.S.C. § 1343. Sentencing in this matter is currently

 set for January 23, 2020. The defendant has an advisory guidelines sentence range under

 the United States Sentencing Commission of 51 to 63 months (Total Offense Level of 24,

 Criminal Category I).

          2.        The Government submits that there is no basis, either in the law or the

 underlying facts and circumstances, that would justify a downward variance to a sentence

 less than the advisory guidelines range. It is the Government’s position that justice and

 fairness require a lengthy sentence of imprisonment in this case in order to adequately

 reflect the seriousness of the offense, promote respect for the law, and provide just



                                               1
Case: 4:19-cr-00865-HEA Doc. #: 26 Filed: 01/16/20 Page: 2 of 5 PageID #: 113




 punishment for defendant's criminal offenses as is required by 18 U.S.C. § 3553(a)(2)(A).

 As such, the Government respectfully suggests that a sentence within the guidelines range

 of 51 to 63 months is reasonable and defers to this honorable Court concerning the sentence

 to be imposed.

        3.        Title 18, United States Code, Section 3553(a) sets out the factors this Court

 should consider in fashioning an appropriate sentence.          The first such factor to be

 considered is the nature of the offense and the history and characteristics of the defendant.

 See 18 U.S.C. § 3553(a)(1).

        4.        The defendant perpetrated a long-lasting scheme to defraud her employer

 (the “Company”) that began approximately two years after she was first hired and

 continued for ten years (between January 2009 and January 2019). As part of her scheme,

 the defendant abused her position of trust with the Company in order to fraudulently access

 lists of terminated employees in Company’s payroll system. The defendant selected certain

 employees, altered the direct deposit information for such employees to her own bank

 account, and then initiated fraudulent payments to these employees. The result of her

 actions caused the fraudulent payments (supposedly to terminated employees) to be

 deposited into the defendant’s bank account. The defendant specifically chose the types of

 transactions because they did not trigger additional tax forms to be issued to the terminated

 employees, thus allowing her scheme to go undetected for many years. In addition, to

 further conceal her scheme, the defendant manipulated payroll journal entries in the

 Company’s accounting software. In total, the defendant initiated approximately 129




                                                2
Case: 4:19-cr-00865-HEA Doc. #: 26 Filed: 01/16/20 Page: 3 of 5 PageID #: 114




 fraudulent transactions totaling $1,858,404.49. These fraudulent payments caused the

 Company to pay an additional $21,493.75 in taxes.

        5.      The defendant was paid well and received generous benefits from the

 Company that she victimized. In addition, throughout the course of the scheme, the

 defendant’s spouse earned signicant income from his own employer. In other words, the

 defendant was wealthy even without accounting for the funds that she was embezzling

 every year (which often times exceeded $200,000 per year). The defendant used her

 criminal proceeds for no other purpose than to fund her lavish lifestyle, including to live in

 an upscale home and to purchase expensive clothes.

        6.      By all accounts, the defendant’s criminal conduct was substantial and

 egregious. There is no indication that the defendant had any remorse or plan to stop, or

 even slow down, before she was caught in January 2019. Indeed, by the time the defendant

 was caught, she had become so emboldened that she was regularly causing fraudulent

 monthly deposits averaging approximately $24,000 to be made into her personal account.

        7.      This Court’s sentence should also afford adequate deterrence to criminal

 conduct. See 18 U.S.C. § 3553(a)(2)(B). In white-collar offenses where the motivation is

 greed, and criminal actors often calculate the financial gain and risk of loss, deterrence is

 of paramount importance.     See, e.g., United States v. Martin, 455 F.3d 1227, 1240 (11th

 Cir. 2006) (quoting Stephanos Bibas, White-Collar Plea Bargaining and Sentencing After

 Booker, 47 WM. & MARY L. REV. 721, 724 (2005)) (“Because economic and fraud-based

 crimes are ‘more rational, cool, and calculated than sudden crimes of passion or

 opportunity,’ these crimes are ‘prime candidate[s] for general deterrence.’”). The Court



                                               3
Case: 4:19-cr-00865-HEA Doc. #: 26 Filed: 01/16/20 Page: 4 of 5 PageID #: 115




 should fashion an appropriate sentence and punishment not only to deter this defendant

 from future criminal conduct, but to also deter other individuals in similar trusted high level

 positions from committing similar crimes.

        8.      Based on the foregoing, the Government respectfully suggests that a

 sentence within the guidelines range (51 to 63 months) is sufficient, but not greater than

 necessary, to adequately reflect the seriousness of the offense, promote respect for the law,

 and provide just punishment for defendant’s criminal offenses, and defers to this honorable

 Court concerning the sentence to be imposed.

                                                Respectfully submitted,

                                                JEFFREY B. JENSEN
                                                United States Attorney

                                                /s/ Kyle T. Bateman
                                                KYLE T. BATEMAN – #996646 (DC)
                                                Assistant United States Attorney
                                                111 South 10th Street, Room 20.333
                                                St. Louis, Missouri 63102
                                                (314) 539-2200
                                                kyle.bateman@usodj.gov




                                               4
Case: 4:19-cr-00865-HEA Doc. #: 26 Filed: 01/16/20 Page: 5 of 5 PageID #: 116




                             CERTIFICATE OF SERVICE
        I hereby certify that on January 16, 2020, the foregoing was filed electronically
 with the Clerk of Court to be served by operation of the Court’s electronic filing system
 upon all counsel of record.


                                                     /s/ Kyle T. Bateman
                                                    KYLE T. BATEMAN, #996646DC
                                                    Assistant United States Attorney




                                            5
